DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS WITHDRAWN
All of the double patenting rejections set forth in the non-final rejection of 8/8/22 have been withdrawn since terminal disclaimers have been filed.  All of the 102 and 103 rejections set forth in the non-final rejection of 8/8/22 have been withdrawn.

REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langanki et al. (US 5,960,956, cited by applicant).
Langanki discloses a packaging system for storing (or method of storing) a bioprosthetic device, the packaging system comprising:  a package defining an internal volume when the package is sealed; at least one bioprosthetic device; and at least one humidity control device comprising an at least partially gas-permeable enclosure, and a humidity control composition disposed within the at least partially gas- permeable enclosure; wherein the at least one bioprosthetic device and the at least one humidity control device are configured to be contained within the internal volume of the package when the package is sealed; and wherein the at least one humidity control device is configured to adjust a relative humidity within the internal volume of the package when the package is sealed to about a target relative humidity range (column 3, lines 35-55, column 5, line 8 through column 6, line 54).
Langanki does not disclose applicant’s recited ranges for water-vapor transfer rate, ratio of the surface area of the gas-permeable membrane to the internal volume of the package and average porosity.  However, discovering the workable or optimum range for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  Moreover, Langanki discloses that the relative humidity is 100% or lower, the secondary container containing the humidity control device can be less than 10% the volume of the main chamber and that the secondary container contains a porous membrane (column 5, line 8 through column 6, line 54).  It would have been obvious to have provided applicant’s recited ranges for water-vapor transfer rate, ratio of the surface area of the gas-permeable membrane to the internal volume of the package and average porosity in order to optimize the relative humidity.
Claim(s) 6, 9, 11 and 26-29, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langanki et al. (US 5,960,956, cited by applicant) in view of (Forney et al. Control of Humidity in Small Controlled-environment Chambers using Gycerol-Water Solutions, HortTechnology 2.1 (1992): 52-54, cited by applicant).
Langanki does not disclose wherein the humidity control composition comprises glycerol.
Forney discloses a humidity control composition which comprises glycerol in a container for biological organs for controlling humidity (see whole document) for the purpose of controlling relative humidity with non-corrosive materials.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the humidity control composition comprises glycerol in Langanki in order to provide the control of relative humidity with non-corrosive materials as taught or suggested by Forney.
Forney discloses wherein selecting the target relative humidity (RH) comprises selecting the target relative humidity (RH) from about 15% to about 95% (see Fig. 1), the humidity control is substantially related to the target relative humidity according to equations 1 and 2 (see Fig. 1) and wherein the temperature range is from about -18 to about 45 degrees C (Table 1).
With regard to claims 6 and 9, the recited water vapor transfer rate and humidity tolerance when the package is sealed is provided by modified Langanki since Langanki discloses the structure of the package, as discussed above, and Forney discloses the use of glycerol as a humidity control solution.  It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided the recited water vapor transfer rate and humidity tolerance when the package is sealed in order to optimize humidity control for the intended use.
Claim(s) 7-8, 10 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langanki et al. (US 5,960,956, cited by applicant) in view of Wang et al. (US 2017/0173214).
Langanki discloses packaging for a heart valve which can be crosslinked (column 3, lines 35-55, column 4, lines 3-9 column 5, line 8 through column 6, line 54).
Langanki does not disclose wherein the bioprosthetic device is dry or dehydrated.
Wang discloses dry heart valves and leaflets of heart valve crosslinked with glutaraldehyde (paragraphs [0007 – 0008], [0018], [0020 – 0022]) for the purpose of providing increased quality of the biological material (paragraph [0001]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the bioprosthetic device is dry or dehydrated in Langanki in order to provide biological material of increased quality as taught or suggested by Wang.
Wang discloses the bioprosthetic tissue has a reduced water content of about 25% by weight or less since the bioprosthetic is dry.
Modified Langanki discloses wherein the at least one bioprosthetic device is stored dry within the outer packaging since Langanki discloses packaging for a heart valve and Wang discloses dry heart valves for the purpose of providing biological material of increased quality.  It would have been obvious to have provided wherein the at least one bioprosthetic device is stored dry within the outer packaging in order to provide a bioprosthetic improved in quality.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langanki et al. (US 5,960,956, cited by applicant) in view of Wang et al. (US 2017/0173214).
Langanki discloses a packaging system for storing a bioprosthetic device, the packaging system comprising:  a package defining an internal volume when the package is sealed; at least one bioprosthetic device; and at least one humidity control device comprising an at least partially gas-permeable enclosure, and a humidity control composition disposed within the at least partially gas- permeable enclosure; wherein the at least one bioprosthetic device and the at least one humidity control device are configured to be contained within the internal volume of the package when the package is sealed; and wherein the at least one humidity control device is configured to adjust a relative humidity within the internal volume of the package when the package is sealed to about a target relative humidity range (column 3, lines 35-55, column 5, line 8 through column 6, line 54).
Langanki discloses packaging for a heart valve which can be crosslinked (column 3, lines 35-55, column 4, lines 3-9 column 5, line 8 through column 6, line 54).
Langanki does not disclose wherein the bioprosthetic device is dry or dehydrated.
Wang discloses dry heart valves and leaflets of heart valve crosslinked with glutaraldehyde (paragraphs [0007 – 0008], [0018], [0020 – 0022]) for the purpose of providing increased quality of the biological material (paragraph [0001]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the bioprosthetic device is dry or dehydrated in Langanki in order to provide biological material of increased quality as taught or suggested by Wang.
Claim(s) 13-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langanki et al. (US 5,960,956, cited by applicant) in view of Wang et al. (US 2017/0173214), as applied to claim 12 above, and further in view of (Forney et al. Control of Humidity in Small Controlled-environment Chambers using Gycerol-Water Solutions, HortTechnology 2.1 (1992): 52-54, cited by applicant).
Langanki does not disclose wherein the humidity control composition comprises glycerol.
Forney discloses a humidity control composition which comprises glycerol in a container for biological organs for controlling humidity (see whole document) for the purpose of controlling relative humidity with non-corrosive materials.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the humidity control composition comprises glycerol in Langanki in order to provide the control of relative humidity with non-corrosive materials as taught or suggested by Forney.
With regards to claims 13 and 21, modified Langanki discloses wherein the at least one humidity control device is configured to adjust a relative humidity within the internal volume of the package when the package is sealed to about a target relative humidity (RH) across a temperature range since Langanki discloses a sealed package wherein the amount of water needed to maintain the humidity will change with the temperature (column 5, lines 16-24) and Forney discloses the use of glycerol for humidity control.  It would have been obvious to have provided wherein the at least one humidity control device is configured to adjust a relative humidity within the internal volume of the package when the package is sealed to about a target relative humidity (RH) across a temperature range in order to better preserve the bioprosthetic.
With regard to claims 15-18, Forney discloses wherein selecting the target relative humidity (RH) comprises selecting the target relative humidity (RH) from about 15% to about 95% (see Fig. 1), the humidity control is substantially related to the target relative humidity according to equations 1 and 2 (see Fig. 1) and wherein the temperature range is from about -18 to about 45 degrees C (Table 1).
With regard to claims 19-20, the recited water vapor transfer rate and humidity tolerance when the package is sealed is provided by modified Langanki since Langanki discloses the structure of the package, as discussed above, and Forney discloses the use of glycerol as a humidity control solution.  It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided the recited water vapor transfer rate and humidity tolerance when the package is sealed in order to optimize humidity control for the intended use.
With regard to claim 22, none of the references disclose wherein:  the humidity control solution further comprises an aqueous solution; the glycerol is provided in a first concentration of from about 34% to about 96% (by weight) of the humidity control solution; and the aqueous solution is provided in a second concentration of from about 4% to about 66% (by weight) of the humidity control solution.  However, discovering the workable or optimum range for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to have provided applicant’s concentration ranges for water and glycerol in order to provide improved humidity control.
Langanki discloses wherein the humidity control solution further comprises a microbicidal agent (column 7, lines 23-34).
Wang discloses wherein the microbicidal agent comprises an aqueous solution comprising glutaraldehyde (paragraphs [0020 – 0022]).  The references don’t disclose wherein the microbicidal agent comprises about 97% (by volume) water and about 3% (by volume) of a solution of about 0.625% (by weight) glutaraldehyde.  However, discovering the workable or optimum range for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to have provided applicant’s recited concentration of glutaraldehyde in order to prevent calcification while providing microbicidal properties.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 11/7/22 have been carefully considered but are deemed unpersuasive.  Applicant’s arguments with regards to the double patenting and 102 rejections are moot since the rejections have been withdrawn.
Applicant has argued that the ratio of the total weight of the humidity control composition to the internal volume of the package when the package is sealed is not recognized as a result effective variable in the prior art.
However, Langanki discloses, “Specifically with respect to water, the amount of water needed to maintain the humidity will change with the temperature. Generally, it is preferred to keep the main chamber at about 100 percent relative humidity, although the container is also useful in applications where lower levels of relative humidity are acceptable. The humidity drops below 100 percent relative humidity if the amount of water in the supply is insufficient to maintain the saturated atmosphere at the particular temperature.  The size and shape of the main container generally are selected to provide a main chamber appropriate to hold a selected device or devices. Therefore, a container for a vascular prosthesis generally is relatively long and narrow. Similarly, a container for a heart valve prosthesis generally is cylindrical. The user can select the size and shape of the container as desired such that the main chamber is sufficiently large to hold the intended contents (column 5, lines 16 - 32).”  Langanki also discloses “The secondary chamber can be an appropriate size to hold sufficient liquid to maintain the humidity over the relevant temperature range. The necessary amount of liquid can be estimated easily using the vapor pressure of the liquid and the ideal gas equation. Excess liquid can be added to ensure 100 percent relative humidity at any reasonable temperature. Generally, the secondary chamber can have a volume considerably smaller than the main chamber, e.g., less than 10 percent of the volume of the main chamber (column 6, lines 33-37).”
Clearly, Langanki discloses that the shape of the container is variable and that the amount of the humidity control device is variable in order to keep the chamber at about 100 percent humidity, or less for certain applications.  Therefore, applicant’s recited the ratio of the total weight of the humidity control composition to the internal volume of the package when the package is sealed is a result effective variable.
MPEP 2144.05 (C) states, “For example, in Antonie the claimed device was characterized by a certain ratio, and the prior art did not disclose that ratio and was silent regarding one of the variables in the ratio. Id. at 619. Our predecessor court thus reversed the Board’s conclusion of obviousness. Id. at 620. Antonie described the situation where a 'parameter optimized was not recognized to be a result-effective variable' as an 'exception' to the general principle in Aller that 'the discovery of an optimum value of a variable in a known process is normally obvious.' Id. at 620. Our subsequent cases have confirmed that this exception is a narrow one” and “Applicants must articulate why the variable at issue would not have been recognized in the prior art as result-effective.”  In the instant case, it is believed that it has been explained why applicant’s recited ratio is a result effective variable since the size of the container is variable and the concentration of the humidity control device is variable in order to keep the chamber at about 100 percent humidity, or less for certain applications.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
November 21, 2022